Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
The Amendment filed on 02/17/2022 has been entered. Claims 1-23 are pending and are allowed. 

Allowable Subject Matter
2.        Claims 1-23 are allowed for the reasons below.

Reasons for Allowance
3.	Regarding the Claim Rejections - 35 USC § 101, claims 1-23 are found patentable under 35 USC § 101 Alice/Mayo two-step framework.	
	Independent claims 1, 7, 12, and 18 do not recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon), therefore the claims are found patentable under 35 USC § 101 [See representative independent claims 1, 7, 12, and 18]. Also, same reasons of patentability under 35 USC § 101 applies to all dependent claims (2-6), (8-11), (13-17), and (19-23) for dependent from independent claims 1, 7, 12, and 18.



4.	Regarding the Claim Rejections - 35 USC § 103, prior art references deemed closest to the claimed invention are: Rieger et al. (U.S. Pub. No. 2006/0112145), hereinafter, “Rieger”, and Patel (U.S. Pub. No. 2017/0091414), hereinafter, “Patel”. 
	Rieger provide a method includes providing a software component to a record holder computer. The record holder computer may receive a request from a record transfer server to transfer a record from the record holder to the record transfer server. The software component may, in response to a user interaction, prepare a first version of the record and upload the first version of the record to the record transfer server. The software component may automatically and may regularly prepare a first version of one or more records and upload them to the record transfer server. The record transfer server may extract at least some material data included in the first version of the record. The record transfer server may store the material data. The software component may be a virtual printer driver, an application plug-in or other software.
	Patel provide a method includes providing a software component to a record holder computer. The record holder computer may receive a request from a record transfer server to transfer a record from the record holder to the record transfer server. The software component may, in response to a user interaction, prepare a first version of the record and upload the first version of the record to the record transfer server. The software component may automatically and may regularly prepare a first version of one or more records and upload them to the record transfer server. The record transfer server may extract at least some material data included in the first version of the record. The record transfer server may store the material data. The software component may be a virtual printer driver, an application plug-in or other software.

The following is a statement of reasons for allowance over the prior art of record:
5.	Claims 1-23 are allowed because the best prior arts of record, Rieger et al. (U.S. Pub. No. 2006/0112145), hereinafter, “Rieger”, and Patel (U.S. Pub. No. 2017/0091414), hereinafter, “Patel”, alone or in combination, neither discloses nor fairly suggests the instant application claim limitations of "feeding back the to-be-transferred share and the service identifier to the client device, for the client device to provide a first share of the first data for the LAN server based on the to-be-transferred share by using the associated traffic limiting gateway, and for the associated traffic limiting gateway to send, to the LAN server, a transfer record including the service identifier and the transferred first share; feeding back an updated to-be-transferred share to the client device, wherein the client device sends one or more new resource transfer requests to the associated traffic limiting gateway until the updated to-be-transferred share does not exceed a share threshold; and in response to detecting a conversion condition being met, converting all transferred shares of the first data into the second data based on each transfer record corresponding to the service identifier, to complete a data transfer operation for the resource transfer request.”

	As a final matter any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and; to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
6.      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LIZ P NGUYEN/
Examiner, Art Unit 3696

/JOSEPH W. KING/Primary Examiner, Art Unit 3696